Kirkpatrick, C. J.
— I take it to b6 a rule of law, that the Appellate Court, that is, the court that receives the appeal, must determine as to the regularity of the appeal, as Swell the manner of bringing up the cause, as the jurisdiction; he was, therefore, clearly in favor of the jurisdiction of this Court, and that the cause must proceed.
Rossexx J.
— Had no doubt from the beginning of the argument, that the cause ought to he retained in this Court.
[*]• Pennington, J.
— There can he no douht, under existing circumstances, of the jurisdiction of this Court, or of the propriety of exercising it.
By the Court. — Let the cause proceed.